 


114 HR 1329 IH: ATF Elimination Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1329 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To abolish the Bureau of Alcohol, Tobacco, Firearms, and Explosives, transfer its functions relating to the Federal firearms, explosives, and arson laws, violent crime, and domestic terrorism to the Federal Bureau of Investigation, and transfer its functions relating to the Federal alcohol and tobacco smuggling laws to the Drug Enforcement Administration, and for other purposes. 

 
1.Short titleThis Act may be cited as the ATF Elimination Act.  2.Elimination of hiring authority of the Bureau of Alcohol, Tobacco, Firearms, and ExplosivesThe hiring authority of the Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives is rescinded. 
3.Transfer plan 
(a)In generalWithin 180 days after the date of the enactment of this Act, the Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, the Director of the Federal Bureau of Investigation, and the Administrator of the Drug Enforcement Administration shall jointly develop and submit to the Congress a plan for winding up the affairs of the Bureau of Alcohol, Tobacco, Firearms, and Explosives pursuant to this Act. The plan shall, to the maximum extent practicable, without compromising core functions, eliminate and reduce duplicative, unnecessary functions or waste.  (b)FBI report to GSA on excess property To be transferred to the FBIWithin 1 year after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation shall transmit to the Administrator of the General Services Administration a report that specifies the property to be transferred to the Bureau pursuant to this Act that the Director has determined will not be needed by the Bureau. 
4.Abolition of Bureau of Alcohol, Tobacco, Firearms, and ExplosivesThe Bureau of Alcohol, Tobacco, Firearms, and Explosives is abolished.  5.Transfer of functions relating to the Federal firearms, explosives, and arson laws, and to violent crime and domestic terrorism, to the Federal Bureau of Investigation (a)In generalThe functions relating to the investigation and enforcement of criminal and regulatory violations of the Federal firearms, explosives, and arson laws, and the investigation of violent crime and domestic terrorism, which on the effective date of this Act, were performed by the Bureau of Alcohol, Tobacco, Firearms, and Explosives, are hereby transferred to the Attorney General. 
(b)Delegation of functionsThe Attorney General shall delegate to the Director of the Federal Bureau of Investigation the functions transferred under this section.  (c)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to the Bureau of Alcohol, Tobacco, Firearms, and Explosives with respect to functions transferred by this section— 
(1)to the Secretary of the Treasury or the head of that bureau is deemed to refer to the Attorney General; and  (2)to the Department of the Treasury or that bureau is deemed to refer to the Department of Justice or the Federal Bureau of Investigation, as appropriate. 
6.Transfer of functions relating to the Federal alcohol and tobacco smuggling laws to the Drug Enforcement Administration 
(a)In generalThe functions relating to investigation and enforcement of criminal ad regulatory violations of the Federal alcohol and tobacco smuggling laws, which on the effective date of this Act, were performed by the Bureau of Alcohol, Tobacco, Firearms, and Explosives, are hereby transferred to the Attorney General.  (b)Delegation of functionsThe Attorney General shall delegate to the Administrator of Drug Enforcement the functions transferred under this section. 
(c)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to the Bureau of Alcohol, Tobacco, Firearms, and Explosives with respect to functions transferred by this section— (1)to the Secretary of the Treasury or the head of that bureau is deemed to refer to the Attorney General; and 
(2)to the Department of the Treasury or that bureau is deemed to refer to the Department of Justice or the Drug Enforcement Administration, as appropriate.  7.Property and recordsThe contracts, liabilities, records, property, and other assets and interests of, or made available in connection with, the functions transferred by this Act are hereby transferred to the Attorney General for appropriate allocation. 
8.Personnel 
(a)In generalThe personnel employed in connection with the functions transferred by this Act are hereby transferred to the Attorney General.  (b)EffectDuring the 1-year period beginning on the effective date of this Act, any full-time or part-time personnel employed in permanent positions shall not be separated or reduced in grade or compensation because of the transfer under this Act. 
9.Savings provisions 
(a)Legal documentsAll orders, determinations, rules, regulations, permits, grants, contracts, certificates, licenses, and privileges— (1)that have been issued, made, granted, or allowed to become effective by the President, by the head of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, the Attorney General, the Secretary of the Treasury, any other Government official, or a court of competent jurisdiction, in the performance of functions of the head of that bureau that are transferred by this Act, and 
(2)that are in effect on the effective date of this Act (or become effective after such date pursuant to their terms as in effect on such date),shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, the Attorney General or other authorized official, or a court of competent jurisdiction, or by operation of law. (b)ProceedingsThe provisions of this Act shall not affect any proceedings or any application for any benefits, service, license, permit, certificate, or financial assistance pending before the Bureau of Alcohol, Tobacco, Firearms, and Explosives on the effective date of this Act, but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this Act had not been enacted, and orders issued in any such proceeding shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this subsection shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this Act had not been enacted. 
(c)SuitsThe provisions of this Act shall not affect suits commenced before the effective date of this Act, and in all such suits, proceeding shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this Act had not been enacted.  (d)Nonabatement of actionsNo suit, action, or other proceeding commenced by or against the head of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, or by or against any individual in the official capacity of such individual as an officer of such bureau shall abate by reason of the enactment of this Act. 
(e)Continuance of suitsIf, before the effective date of this Act, any agency or officer thereof in the official capacity of such officer, is party to a suit, and under this Act any function of such agency or officer is transferred to the Attorney General or any other official of the Department of Justice, then such suit shall be continued with the Attorney General or other appropriate official of the Department of Justice substituted or added as a party.  10.Conforming amendments (a)Amendments to the Homeland Security Act of 2002 (1)Section 1111(d) of the Homeland Security Act of 2002 (6 U.S.C. 531(d)) is amended by adding at the end the following: 
 
(4)Personnel management demonstration projectNotwithstanding any other provision of law, the Personnel Management Demonstration Project established under section 102 of title I of division C of the Omnibus Consolidated and Emergency Supplemental Appropriations Act for Fiscal Year 1999 (Public Law 105–277; 112 Stat. 2681–585) shall be transferred to the Secretary of the Treasury for continued use by the Tax and Trade Bureau..  (2)Section 1114(a) of such Act (6 U.S.C. 532(a)) is amended by striking Bureau and inserting Federal Bureau of Investigation. 
(b)Amendments to the Enhanced Border Security and Visa Entry Reform Act of 2002Section 2(4) of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1701(2)(4)) is amended by striking subparagraph (J) and redesignating subparagraphs (K) and (L) as subparagraphs (J) and (K), respectively.  (c)Amendment to the Firefighters’ Safety Study ActSection 3(1) of the Firefighters’ Safety Study Act (15 U.S.C. 2223b(1)) is amended— 
(1)by adding and at the end of subparagraph (C);  (2)by striking ; and at the end of subparagraph (D) and inserting a comma; and 
(3)by striking subparagraph (E).  (d)Amendments relating to title 18, United States Code (1)Section 846(a) of title 18, United States Code, is amended by striking , together with the Bureau of Alcohol, Tobacco, Firearms, and Explosives,. 
(2)Section 514(b) of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 271) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives shall include in all such data releases and inserting Federal Bureau of Investigation shall include in all releases of data from firearm tracing studies.  (3)Limitations on use of funds for disclosure of firearms trace data (A)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives each place it appears and inserting Federal Bureau of Investigation. 
(B)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives each place it appears and inserting Federal Bureau of Investigation.  (C)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives each place it appears and inserting Federal Bureau of Investigation. 
(D)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives each place it appears and inserting Federal Bureau of Investigation.  (E)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives each place it appears and inserting Federal Bureau of Investigation. 
(F)The 6th proviso under the heading in title I of division B of the Consolidated Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859–2860) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives each place it appears and inserting Federal Bureau of Investigation.  (4)Section 2343(c)(1) of title 18, United States Code, is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives and inserting Drug Enforcement Administration. 
(5) 
(A)Section 3051 of title 18, United States Code, is amended— (i)in the section heading, by striking Special Agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives and inserting certain investigators and officers of the Department of Justice; 
(ii)in subsection (a), by striking (a) Special agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, as well as any other and inserting Any; and  (iii)by striking subsection (b). 
(B)The item relating to section 3051 in the table of sections for chapter 203 of title 18, United States Code, is amended to read as follows:   3051. Powers of certain investigators and officers of the Department of Justice..  (e)Amendment to the National Drug Control Policy Reauthorization Act of 1998Section 716(c)(1)(B) of the National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1714(c)(1)(B)) is amended by striking Agency, the Bureau of Alcohol, Tobacco, Firearms, and Explosives, and inserting Administration. 
(f)Amendments to the Internal Revenue Code of 1986 
(1)Section 6103(i)(8)(A) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(i)(8)(A)) is amended by striking making— and all that follows through (ii).  (2)Section 7801(a)(2)(A) of such Code (26 U.S.C. 7801(a)(2)(A)) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives and inserting Federal Bureau of Investigation. 
(g)Amendments to title 28, United States Code 
(1)Section 530C(b)(2) of title 28, United States Code, is amended by striking for the Bureau of Alcohol, Tobacco, Firearms, and Explosives, each place it appears.  (2)Chapter 40A of such title (28 U.S.C. 599A–599B) is repealed. 
(3)Section 2006(2) of such title is amended by striking , the Director, Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice,.  (h)Amendments to the Violence Against Women and Department of Justice Reauthorization Act of 2005Section 1107(a) of Violence Against Women and Department of Justice Reauthorization Act of 2005 (28 U.S.C. 534 note) is amended by striking paragraph (2) and redesignating paragraphs (3) through (13) as paragraphs (2) through (12), respectively. 
(i)Amendments to title 31, United States Code 
(1) 
(A)Section 713 of title 31, United States Code, is amended— (i)in the section heading, by striking Service, Tax and Trade Bureau, and Bureau of Alcohol, Tobacco, Firearms, and Explosives and inserting Service and Tax and Trade Bureau; 
(ii)in subsection (a), by striking , and the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice of the Department of the Treasury; and  (iii)in subsection (b)— 
(I)in each of paragraphs (2) and (3), by striking either and inserting the; and  (II)in paragraph (2), by striking , the Tax and Trade Bureau, Department of the Treasury, and the Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice and inserting and the Tax and Trade Bureau, Department of the Treasury. 
(B)The item relating to section 713 in the table of sections for chapter 7 of such title is amended to read as follows:   713. Audit of Internal Revenue Service and Tax and Trade Bureau. .  (2)Section 1344(b)(6) of such title is amended by striking Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives. 
(j)Amendment to the Justice Assistance Act of 1984Section 609N(2) of the Justice Assistance Act of 1984 (42 U.S.C. 10502(2)) is amended— (1)by adding and at the end of subparagraph (L); and 
(2)by striking subparagraph (M) and redesignating subparagraph (N) as subparagraph (M).  (k)Amendment to the Violent Crime Control and Law Enforcement Act of 1994Section 32401(a)(3)(B) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13921(a)) is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice and inserting Federal Bureau of Investigation. 
(l)Amendment to title 49, United States CodeSection 80304(d) of title 49, United States Code, is amended by striking Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice and inserting Drug Enforcement Administration.  11.Effective dateThis Act (except sections 2 and 3) and the amendments made by this Act shall take effect 1 year after the date of the enactment of this Act. 
 
